NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 07 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50335

              Plaintiff - Appellee,              D.C. No. 3:09-cr-03433-H-1

  v.
                                                 MEMORANDUM*
ROOSEVELT KYLE, Jr.,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                      Argued and Submitted February 4, 2014
                               Pasadena, California

Before: SILVERMAN and HURWITZ, Circuit Judges, and VINSON, Senior
District Judge.**

       Roosevelt Kyle, Jr. appeals his conviction and sentence for violation of 18

U.S.C. § 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. §

3742. We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable C. Roger Vinson, Senior District Judge for the U.S.
District Court for the Northern District of Florida, sitting by designation.
                                           -2-
      Kyle first challenges the district court’s denial of his motion to suppress.

Kyle was on probation in California state court for having committed a felony, and

his probation agreement contained a broad consent-to-search condition. The

district court held a search of Kyle’s residence by his probation officer was

justified by reasonable suspicion, regardless of whether this condition permitted a

suspicionless search. See United States v. Knights, 534 U.S. 112, 120 n.6 (2001)

(“We need not address the constitutionality of a suspicionless search [pursuant to a

probation condition] because the search in this case was supported by reasonable

suspicion.”).

      Kyle contends that the district court erred because it did not hold an

evidentiary hearing and instead relied solely on the government’s statement of

facts in its response to Kyle’s motion. The district court’s decision as to the

necessity of an evidentiary hearing on a motion to suppress is reviewed for an

abuse of discretion. United States v. Howell, 231 F.3d 615, 620 (9th Cir. 2000).

      The district court did not abuse its discretion here. Although Kyle requested

an evidentiary hearing, he never once offered a contrary version of the facts put

forth by the government, much less one with a “sufficient definiteness, clarity, and

specificity to enable the trial court to conclude that contested issues of fact exist.”

Id. And throughout Kyle’s appeal – including at oral argument – Kyle’s counsel
                                          -3-
confirmed that Kyle had no contrary version of the facts or any additional facts to

offer. Rather, his argument was that the facts as proffered by the government did

not as a matter of law establish reasonable suspicion to search his home. This is an

insufficient basis for an evidentiary hearing. Id. at 621(“‘A hearing will not be

held on a defendant’s pre-trial motion to suppress merely because a defendant

wants one. Rather, the defendant must demonstrate that a “significant disputed

factual issue” exists such that a hearing is required.’”) (quoting United States v.

Harris, 914 F.2d 927, 933 (7th Cir. 1990) with a citation omitted). Because Kyle

“identified no facts which, if proved, would allow the court” to grant his

suppression motion, the district court did not abuse its discretion in declining to

conduct an evidentiary hearing. Howell, 231 F.3d at 621(noting that “a boilerplate

motion that relied wholly on the fact that the government has the burden of proof”

does not mandate an evidentiary hearing).

      Second, 18 U.S.C. § 922(g)(1) does not violates Kyle’s Second Amendment

right to bear arms. United States v. Vongxay, 594 F.3d 1111, 1114-1118 (9th Cir.

2010).

      Third, the district court properly granted an enhancement under U.S.S.G. §

3C1.1., which provides for a two-point increase if “the defendant willfully

obstructed or impeded, or attempted to obstruct or impede, the administration of
                                          -4-
justice with respect to the investigation, prosecution, or sentencing of the instant

offense of conviction.” U.S.S.G. § 3C1.1. Kyle missed two sentencing hearings,

absconded from San Diego to Los Angeles, and had a bench warrant issued that

took 15 months to execute. See United States v. Petersen, 98 F.3d 502, 508 (9th

Cir. 1996) (holding that willful failure to appear at sentencing supported

obstruction of justice enhancement).

      Kyle argues that his obstruction was not “willful,” contending that he failed

to appear because of the shock of finding out right around the Christmas holidays

that his wife wanted a divorce , which led him to take solace with friends in Los

Angeles. Willful in this context means a defendant “engaged in intentional or

deliberate acts designed to obstruct.” United States v. Gilchrist, 658 F.3d 1197,

1206 (9th Cir. 2011). Kyle’s difficult family circumstances may provide an

explanation for his obstruction, but it doesn’t render it unintentional.

      AFFIRMED.